DETAILED ACTION
Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains phrases which can be implied, such as “Embodiments relate to”.  Corrections are required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-20 are objected to because of the following informalities:
Claim 1: “engines” (line 9) should have been –engine circuits—.
Claims 2-10 inherit the features of claim 1 and are objected to accordingly.
Claim 3: “engines” (line 5) and “engines” (line 9) should have been –engine circuits— and –engine circuits—, respectively.
Claims 4-7 inherit the features of claim 3 and are objected to accordingly.
Claim 5: “tasks” (line 6) should have been –task—.
Claim 6 inherits the features of claim 5 and is objected to accordingly.
Claim 10: “plana” (line 4) should have been –planar—.
Claim 11: “the one or more neural” (line 5), “the one or more planar” (line 5), “one or more neural” (line 8), and “one or more planar” (line 12) should have been –one or more neural—, –one or more planar—, –the one or more neural—, and –the one or more planar—, respectively.
Claims 12-19 inherit the features of claim 11 and are objected to accordingly.
Claim 13: “engines” (line 4) and “engines” (line 5) should have been –engine circuits— and –engine circuits—, respectively.
Claims 14-16 inherit the features of claim 13 and are objected to accordingly.
Claim 15: “comprising configured to” (line 1), “the neural” (line 3), and “tasks” (line 5) should have been –comprising—, --a neural—, and –task—, respectively.
Claim 20: “engines” (line 9) should have been –engine circuits—.
Appropriate corrections are required. Applicant is advised to review the entire claims for further needed corrections.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“neural engine circuits”, “planar engine circuits”, and “data processor circuit” in claim 1; 
“buffer circuit” and “data control circuit” in claim 3;
“task buffer” in claim 4;
“task manager circuit” in claim 5;
“data processor circuit” in claims 7 and 8; and
“neural engine circuits”, “planar engine circuits”, and “data processor circuit” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the one or more engine circuits" in line 9.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if this limitation is referring to “one or more neural engine circuits” or “one or more planar engine circuits”.
For the following analysis, the Examiner will consider the limitation “the one or more engine circuits” recited in line 9 as referring to –the one or more planar engine circuits—.
Claims 2-10 inherit the features of claim 1 and are rejected accordingly.
Claim 19 recites “The method of claim 1” in line 1. However, claim 1 is directed to a “neural processor circuit” whereas claim 11 is directed to a method. Therefore, it is not clear if claim 19 depends on the circuit disclosed in claim 1 or the method disclosed in claim 11.
For the following analysis, the Examiner will consider the limitation “The method of claim 1” as referring to –The method of claim 11—. 
Claim 20 recites the limitation "the one or more engine circuits" in line 7.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if this limitation is referring to “one or more neural engine circuits” or “one or more planar engine circuits”.
For the following analysis, the Examiner will consider the limitation “the one or more engine circuits” recited in line 7 as referring to –the one or more planar engine circuits—.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-13, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo et al. (US 2019/0220742 A1; hereinafter Kuo).

With respect to claim 1, Kuo teaches: A neural processor circuit (see e.g. Fig. 1; and paragraph 23: “a system that includes a DLA 100 for neural network computing”) comprising: 
one or more neural engine circuits (see e.g. Fig. 1: “Convolution Engine 111”) configured to perform convolution operations on neural input data corresponding to one or more neural engine tasks to generate neural output data (see e.g. paragraph 22: “a convolution engine performs convolution on a first input tile to produce a first output tile, and on a second input tile to produce a second output tile”; and paragraph 24: “DLA 100 includes a convolution engine 111 for performing convolution operations”);
 one or more planar engine circuits (see e.g. Fig. 1: “Activation Engine 112”, “Pool Engine 113”, “Math Function Engine 114”, “History Engine 180”) configured to perform non-convolution operations on planar input data corresponding to one or more planar engine tasks to generate planar output data (see e.g. paragraph 24: “DLA 100 includes… an activation engine 112 for performing element-wise mathematical operations (e.g., rectification (ReLU), batch normalization (BN), etc.), a pooling engine 113 for performing down-sampling operations, and a mathematical function engine 114 (e.g., for computing trigonometry functions, max/min functions, absolute values, etc.)”), the one or more engine circuits configured to perform the non-convolution operations in parallel with performing of the convolution operations by the one or more neural engines (see e.g. paragraph 19: “a first engine (e.g., a convolution engine) performs operations on a first input tile to produce an output tile, and passes the output tile to a second engine via the buffer memory. The second engine operates on the output tile while the first engine operates on a second input tile. Thus, the engines may process the tiles in parallel”); and 
a data processor circuit (see e.g. Fig. 1: “Host Processor 130”) coupled to the one or more neural engine circuits and the one or more planar engine circuits (see e.g. paragraph 23: “DLA 100 is coupled to a host processor 130”; and Fig. 1), the data processor circuit configured to address data dependency between the one or more neural engine tasks and the one or more planar engine tasks (see e.g. paragraph 27: “commands from the host processor 130 to the engines 111-114. According to the commands, the engines 111-114 retrieve input from the buffer memory 150 and performs neural network computations”; paragraph 19: “a first engine (e.g., a convolution engine) performs operations on a first input tile to produce an output tile, and passes the output tile to a second engine via the buffer memory”; paragraph 40: “The convolution engine 111 in this example applies filters 520 to an input feature map 510 to produce an output, herein referred to as an intermediate feature map 530 because the convolution output becomes the input to the pooling engine 113”; paragraph 41: “the intermediate feature map 530 may be the output of the activation engine 112, which operates on the output of the convolution engine 111”; and paragraph 43: “the convolution engine 111 may compute a reduced-sized t1 (i.e., t1 without the portion 620) to save computation workload. The pooling engine 113 then performs pooling operations on t1”) by controlling: 
reading of the neural output data as the planar input data by the one or more planar engine circuits (see e.g. paragraph 19: “Neural network processing is composed of a series of layers. At each layer an input feature map is processed into an output feature map by a neural network engine (also referred to as “engine”) in the DLA… a first engine (e.g., a convolution engine) performs operations on a first input tile to produce an output tile, and passes the output tile to a second engine”; paragraph 40: “The convolution engine 111 in this example applies filters 520 to an input feature map 510 to produce an output, herein referred to as an intermediate feature map 530 because the convolution output becomes the input to the pooling engine 113”; paragraph 41: “the intermediate feature map 530 may be the output of the activation engine 112, which operates on the output of the convolution engine 111”; paragraph 43: “the convolution engine 111 may compute a reduced-sized t1 (i.e., t1 without the portion 620) to save computation workload. The pooling engine 113 then performs pooling operations on t1”; and Fig. 5-6), or 
reading of the planar output data as the neural input data by the one or more neural engine circuits.

With respect to claim 2, Kuo teaches: The neural processor circuit of claim 1, wherein (i) two or more of the neural engine tasks are performed in parallel with one of the planar engine tasks (see e.g. paragraph 19: “the engines may process the tiles in parallel”; paragraph 22: “a convolution engine performs convolution on a first input tile to produce a first output tile, and on a second input tile to produce a second output tile. The first and second output tiles may overlap with each other. Thus, in one embodiment, the DLA may store the overlapped portion of the two output tiles such that the overlapped portion is computed only once”; and paragraph : “The intermediate tiles in the same XY plane may overlap with each other. The overlapped tile portions can be computed once and reused by other intermediate tiles. The output of the pooling engine 113 is referred to as an output feature map 540. The output tile p0 in the output feature map 540 is a down-sampled version of the intermediate tile t0”) or (ii) two or more of the planar engine tasks are performed in parallel with one of the neural engine tasks (see e.g. paragraph 19: “the engines may process the tiles in parallel”; and paragraph 43: “the convolution engine 111 may compute a reduced-sized t1 (i.e., t1 without the portion 620) to save computation workload. The pooling engine 113 then performs pooling operations on t1, which is formed by combining the reduced-sized t1 and the portion 620. The history engine 180 stores a second t1 portion 630 that overlaps with t2 and t4 (shown in a slanted line pattern) in a stored location for later reuse”).

With respect to claim 3, Kuo teaches: The neural processor circuit of claim 1, wherein the data processor circuit comprises: 
a buffer circuit (see e.g. Fig. 1: “Buffer Memory 150”) configured to store at least one of the neural output data or the planar output data (see e.g. paragraph 26: “shared buffer 152 stores intermediate input and output data for shared access by multiple or all of the engines 111-114”), and 
a data control circuit (see e.g. Fig. 1: “Controller 120”) coupled to the buffer circuit (see e.g. paragraph 27: “The DLA 100 also includes a controller 120, which dispatches commands from the host processor 130 to the engines 111-114. According to the commands, the engines 111-114 retrieve input from the buffer memory 150 and performs neural network computations”; and Fig. 1) and configured to selectively enable: 
the one or more neural engines to read neural input data corresponding to a neural engine task responsive to the neural output data (see e.g. paragraph 27: “a controller 120, which dispatches commands from the host processor 130 to the engines 111-114. According to the commands, the engines 111-114 retrieve input from the buffer memory 150 and performs neural network computations”; and paragraph 26: “convolution buffer 151 stores input data and filter weights for use by the convolution engine 111”) or the planar output data upon which the neural engine task depends is available in the buffer circuit, or 
the one or more planar engines to read planar input data corresponding to a planar engine task responsive to the neural output data (see e.g. paragraph 27: “a controller 120, which dispatches commands from the host processor 130 to the engines 111-114. According to the commands, the engines 111-114 retrieve input from the buffer memory 150 and performs neural network computations”; and paragraph 26: “shared buffer 152 stores intermediate input and output data for shared access by multiple or all of the engines 111-114”) or the planar output data upon which the planar engine task depends is available in the buffer circuit (see e.g. paragraph 27: “a controller 120, which dispatches commands from the host processor 130 to the engines 111-114. According to the commands, the engines 111-114 retrieve input from the buffer memory 150 and performs neural network computations”; and paragraph 44: “history engine 180 loads a first set of boundary data of one or more neighboring tiles (i.e., neighbors to the given tile) that have been previously processed by the pooling engine 113”).

With respect to claim 8, Kuo teaches: The neural processor circuit of claim 1, wherein the data processor circuit is further configured to address data hazards between the one or more neural engine tasks and the one or more planar engine tasks by controlling writing of the neural output data or the planar output data into the data processor circuit (see e.g. paragraph 40: “convolution engine 111 in this example applies filters 520 to an input feature map 510 to produce an output, herein referred to as an intermediate feature map 530 because the convolution output becomes the input to the pooling engine 113. The intermediate feature map 530 has two partitions in the Z dimension: Z0 and Z1, where Z0 and Z1 correspond to convolving the input feature map 510 with weight groups WG0 and WG1, respectively. Each tile in the intermediate feature map 530 (herein referred to as an intermediate tile) is generated by convolving an input tile with one of the filters 520; e.g., t0 is generated by the convolution of input tile T0 with filter F0”; paragraph 41: “The intermediate tiles in the same XY plane may overlap with each other. The overlapped tile portions can be computed once and reused by other intermediate tiles. The output of the pooling engine 113 is referred to as an output feature map 540. The output tile p0 in the output feature map 540 is a down-sampled version of the intermediate tile t0”; and Fig. 5).
Since Kuo discloses implementing a specific order of processing of the tiles by the convolution engine 211 and the pool engine 213, including the overlapping tiles (see e.g. paragraphs 40-41; Fig. 5), Kuo inherently discloses addressing data hazards that might result from processing such tiles, such as data corruptions that might result from non-ordered processing of overlapping tiles. 

With respect to claim 9, Kuo teaches: The neural processor circuit of claim 1, wherein the non-convolution operations comprise at least one of an operation to reduce a spatial size of the planar input data (see e.g. paragraph 24: “a pooling engine 113 for performing down-sampling operations”; and paragraph 43: “The pooling engine 113 then performs pooling operations on t1, which is formed by combining the reduced-sized t1 and the portion 620”) or an elementwise operation on the planar input data (see e.g. paragraph 24: “an activation engine 112 for performing element-wise mathematical operations”).

With respect to claim 10, Kuo teaches: The neural processor circuit of claim 1, wherein the data processor circuit causes: 
the one or more neural engine circuits to perform the one or more neural engine tasks in a first sequence (see e.g. paragraph 29: “convolution engine 111 performs convolution on an input feature map 210 using a set of filters 220… During a convolution pass, a filter 220 slides across the input feature map 210 in the XY plane, and dot products are computed between the weights and the pixel values at any position”; paragraph 32: “convolution engine 111 operates on the input tile, one tile at a time, to generate an output feature map. The convolution engine 111 may traverse the tiles in an input feature map by traversing the X dimension first or the Y dimension first”; and Fig. 2-3B) as determined by a compiling process for a neural network (see e.g. paragraph 38: “a neural network designer at design time may run a compiler to determine a number of options. The controller 120 may, at runtime, select one of the options for a neural network layer that provides optimized performance”), and 
the one or more plana engine circuits to perform the one or more planar engine tasks in a second sequence (see e.g. paragraph 41: “output of the pooling engine 113 is referred to as an output feature map 540. The output tile p0 in the output feature map 540 is a down-sampled version of the intermediate tile t0”; paragraph 42: “t1 is processed immediately after t0 by the pooling engine 113, and the part of data 610 that overlaps with t3 may be stored in the system memory 140 because t3 is not processed immediately after to. The pooling engine 113 then performs pooling operations on t0”; and Fig. 5-6) as determined by the compiling process (see e.g. paragraph 38: “a neural network designer at design time may run a compiler to determine a number of options. The controller 120 may, at runtime, select one of the options for a neural network layer that provides optimized performance”).

With respect to claims 11-13 and 17-19: Claims 11-13 and 17-19 are directed to a method of performing neural processing operations corresponding to the active functions implemented by the neural processor circuit disclosed in claim 1-3 and 8-10, respectively; please see the rejections directed to claims 1-3 and 8-10 above which also cover the limitations recited in claims 11-13 and 17-19.

With respect to claim 20: Claim 20 is directed to an electronic device corresponding to the neural processing circuit disclosed in claim 1; please see the rejection directed to claim 1 above which also covers the limitations recited in claim 20. Note that, Kuo also discloses an electronic device (see e.g. paragraph 23; Fig. 1) to implement the neural processing circuit of claim 1.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. 2019/0340488 A1 by Fishel et al. discloses plurality of neural engines for performing convolutional operations and managing corresponding neural engine tasks.
U.S. 2019/0340502 A1 by Park et al. discloses plurality of neural engines for performing convolutional operations and managing corresponding neural engine tasks.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735. The examiner can normally be reached M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung (Sam) S Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMUT ONAT/Primary Examiner, Art Unit 2194